Citation Nr: 1026564	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to October 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran's hypertension was not manifested during service or 
within one year of separation therefrom and has not been 
attributable to either his active duty or his service-connected 
diabetes mellitus, Type II.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may 
not be presumed to have been so incurred, and was not caused or 
aggravated by the service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

Indeed, in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in December 2004, 
prior to the initial adjudication of his claim, informed the 
Veteran of the information necessary to substantiate the claim 
for service connection.  He was also informed of the evidence VA 
would seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  As the Veteran's claim 
is denied herein, an additional notice letter with information 
regarding to the assignment of a disability rating and effective 
date is not necessary.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges that the December 2004 letter did not 
include a discussion of the information and evidence necessary to 
support the secondary service connection aspect of the Veteran's 
appeal.  Importantly, however, the Veteran has expressed an 
understanding of these criteria.  Specifically, in the 
substantive appeal submitted in May 2006, the Veteran expressed 
his belief that his service-connected diabetes mellitus caused 
his hypertension.  Accordingly, a remand for a corrective VCAA 
notice letter that discusses the secondary service connection 
aspect of the Veteran's appeal is not necessary.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
afforded a VA examination pertaining to his claim for service 
connection in May 2005.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
pertinent medical records and is responsive to the medical 
questions raised in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
with respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The opinion is thorough and supported by 
the record and is therefore adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Analysis

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  In addition, 
certain chronic diseases, such as hypertension, may be presumed 
to have been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non-service-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, supra, the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

It is also noted that the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with hypertension.  See VA examination report, May 
2005.  Thus, element (1) of Hickson has been satisfied, in that 
the Veteran has demonstrated that he has a current disability.

Regarding an in-service incurrence, the Board notes that the 
Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for hypertension.  On 
separation in August 1972, his examination was negative for 
hypertension, and his blood pressure was reported to be 132/84 at 
the time.  See VA Standard Form 88, August 28, 1972; see also 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009) [For VA 
rating purposes, "hypertension" means that diastolic blood 
pressure is predominately 90 millimeter (mm.) or greater; 
"isolated systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm].

There is no record of complaints, treatment, or diagnosis of 
hypertension in service, and no evidence of hypertension manifest 
to a compensable degree within one year of discharge from 
service.  The record also contains no objective evidence of 
sufficient probative weight that establishes an etiological nexus 
linking his current disorder directly to his military service.  
Specifically, there is no competent evidence establishing that 
the Veteran's hypertension had its onset in service or within one 
year of service discharge or that this disorder was etiologically 
related to his active service.  

In this case, the Veteran does not contend otherwise.  Instead, 
the Veteran claims that his hypertension was secondary to his 
service-connected diabetes.  See VA Form 9, May 2006.  In this 
regard, the Board further notes that the evidence of record 
indicates that the first diagnosis of hypertension is dated in 
October 1998, when the Veteran was diagnosed with hypertension, 
most likely essential.  See Private report, October 6, 1998.

Also of record is a report of a May 2005 VA examination.  At that 
time, the examiner confirmed the diagnosis of hypertension and 
noted that the Veteran ad been diagnosed with Type II diabetes in 
2004 and that he was originally diagnosed with hypertension in 
1996 or 1997.  On examination, the Veteran's blood pressure 
readings were 154/84 (seated), 152/86 (supine), and 152/84 
(standing).  The examiner diagnosed the Veteran with essential 
hypertension.  Ultimately, the examiner opined that the Veteran's 
hypertension was less likely than not related to his diabetes, as 
current medical thought finds no causal relationship between 
diabetes mellitus and essential hypertension, except in cases of 
advanced renal disease, which is not present in this case.  See 
VA examination report, May 31, 2005.

In July 2005, the Veteran's private physician issued a statement 
indicating that, according to current medical knowledge, Type II 
diabetes, obesity, hyperlipidemia, and hypertension are 
interdependent and closely-linked to the extent that they are now 
grouped together under a common term of metabolic syndrome.  See 
Report, July 29, 2005.

When facing conflicting medical opinions, the Board must weigh 
the credibility and probative value of each opinion, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims folder.  The Court held that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for medical opinions.  The 
Court added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's 
decision because the Board had dismissed one of the two favorable 
private medical opinions solely on the basis that the physician 
had not reviewed the claims folder, without an explanation of why 
that failure compromised the value of the medical opinion.  By 
contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (including a discussion of the fact that the doctor 
had overlooked pertinent reports regarding the Veteran's medical 
history), and thus, the Board's rejection was not based solely on 
the failure to completely review the claims file. 

Here, the Board affords little probative value to the statement 
issued by the Veteran's private provider.  While the physician 
noted an interdependence between diabetes and hypertension, an 
etiological opinion, stating that the Veteran's diabetes caused 
or aggravated his hypertension, was not provided.  At best, the 
statement amounted to an equivocal statement as to a relationship 
between two disorders, and the provider did not provide any 
rationale as to a medical explanation for that relationship.  Of 
particular significance to the Board in this regard is the fact 
that the physician did not account for the fact that the 
Veteran's diabetes was first diagnosed between 6-8 years after 
the onset of his hypertension.

In contrast, the May 2005 VA examiner noted a review of the 
claims file and provided a thorough medical history.  While the 
examiner alluded to a correlation between hypertension and 
diabetes, it was noted that that link only existed in the case of 
advanced renal disease.  As the Veteran's record is silent for a 
diagnosis of renal disease, the examiner opined that it was less 
likely than not that a causal connection existed between diabetes 
and hypertension.  This opinion was well-reasoned, and the 
examiner relied upon other medical evidence of record when making 
his conclusion.

As to the Veteran's assertions that he suffers from hypertension 
which is the result of his service-connected diabetes, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in and 
of itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may be 
heard and considered, and credibility, factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and credible 
evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992) (a non-precedential decision may be cited for any 
persuasiveness or reasoning it contains).

Here, the Board does not find that the Veteran is competent to 
determine the etiology of his claimed disorder.  While the 
Veteran is competent to report elevated blood pressure readings, 
he has not been shown to be competent to link his claimed 
disorder to his service-connected diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, although the statements of the Veteran offered in 
support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between hypertension and 
service-connected diabetes.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley.  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken them 
into account in providing a diagnosis.  See Colvin.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed hypertension had its onset in 
service or within one year following separation therefrom, or is 
etiologically related to service.  Indeed, the record 
establishes that, approximately 32 years after separation, the 
Veteran was diagnosed with hypertension.  This significant lapse 
of time is highly probative evidence against a direct nexus 
between hypertension and active military service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post- service 
medical treatment may be considered in the analysis of a service 
connection claim).  

Moreover, the Veteran's record does not contain probative medical 
evidence to demonstrate that his hypertension is related to his 
service-connected diabetes mellitus Type II.  As noted above, 
while the statement from the Veteran's private provider noted a 
correlation between hypertension and diabetes, an actual opinion 
as to the etiology of the Veteran's claimed disorder was not 
provided, nor was any supporting evidence discussed which would 
provide a medical link between the Veteran's service-connected 
diabetes and his current claim.  However, the VA examination of 
record noted that it was less likely than not that the Veteran's 
current diagnosis of hypertension was causally-related to the 
Veteran's diabetes, as the Veteran's record does not establish a 
diagnosis of chronic renal disease.  Although the Veteran has 
claimed, through his representative, that years of poorly-
controlled hyperglycemia can lead to multiple, primarily vascular 
complications that affect small or large vessels, the Board notes 
once again that the Veteran's diabetes was first diagnosed 
between 6-8 years after the onset of his hypertension.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Therefore, the preponderance is against the Veteran's 
claim, and it must be denied-on both direct and secondary bases.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, Type II, is 
denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


